EXHIBIT 10.1

EMPLOYMENT AGREEMENT

          AGREEMENT made this ___ day of _____________, 2003, by and between
ITXC Corp., a corporation formed under the laws of the State of Delaware (the
“Company”), and _________________  (the “Executive”).

W I T N E S S E T H:

          WHEREAS, the Company wishes to retain the continuing services of the
Executive and the Executive wishes to continue such employment, and each desires
to enter into an agreement to provide for the terms and conditions of such
employment set forth herein;

          NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, receipt of which is hereby acknowledged, the parties
hereto agree as follows:

          1.  Employment

          The Company agrees to employ the Executive during the Term specified
in section 2, and the Executive agrees to accept such continued employment, upon
the terms and conditions hereinafter set forth.

          2.  Term

          Subject to Section 6 below and the other terms and conditions of this
Agreement, the Executive’s employment by the Company shall be for a term (the
“Term”) commencing on the date this Agreement is last executed (the “Effective
Date”) and expiring on the Expiration Date. For purposes of this Agreement, the
term “Expiration Date” shall mean July 1, 2004, except that (a) if a Trigger
Event occurs prior to July 1, 2004 (or December 31, 2003 if the Trigger Event
relates to a change in the Chief Executive Officer of the Company), the term
“Expiration Date” shall mean the date which is one year after the first such
Trigger Event and (b) if the parties agree in writing to extend the Term beyond
the period provided herein, the term “Expiration Date” shall mean the last day
of such extended Term. Notwithstanding anything contained herein to the
contrary, in the event that the Executive’s employment with the Company
continues after the Expiration Date, the Executive’s employment shall be deemed
to be “at will” after the Expiration Date. The effective date of the termination
of the Executive’s employment with the Company, regardless of the reason
therefor, is referred to in this Agreement as the “Date of Termination”.  The
term “Trigger Event” shall mean (a) a Change in Control of the Company, as that
term is defined in the Company’s 1998 Stock Incentive Plan, or (b) a change in
the Chief Executive Officer of the Company, but only if such change in chief
executive officer occurs prior to December 31, 2003.

          3.  Duties and Responsibilities

          (a) During the Term, the Executive shall retain his current title of
[__________] or shall have such other title as may be agreed between the
Executive and the Company.  The Executive shall perform such duties and
responsibilities as may be assigned to him from time to time consistent with his
position, and in the absence of such assignment, such duties as are customary
and commensurate with such position.  The Executive further agrees to accept
election, and to serve during all or any part of the Term, as a director of the
Company and as an officer or director of any subsidiary of the Company, without
any additional compensation therefor.



--------------------------------------------------------------------------------

         (b) The Executive’s employment by the Company shall be full-time and
exclusive, and during the Term, the Executive agrees that he will (i) devote
substantially all of his business time and attention, his best efforts, and all
his skill and ability to promote the interests of the Company and its
affiliates; (ii) carry out his duties in a competent and professional manner;
(iii) work with other employees of the Company and its affiliates in a competent
and professional manner; and (iv) generally promote the interests of the Company
and its affiliates.  Notwithstanding the foregoing, the Executive shall be
permitted to engage in civic or charitable activities and manage his personal
investments, provided that such activities (individually or collectively) do not
materially interfere with the performance of his duties or responsibilities
under this Agreement and provided that Executive shall not make personal
investments that result in his owning more than 5% of the voting stock of any
entity that competes with the Company.

          (c) The Executive’s principal office shall initially be located in
Plainsboro, New Jersey, subject to necessary travel requirements of his position
and duties hereunder.  The Company reserves the right to move Executive’s
principal office to a location within a 50 miles of said location.

          4.  Compensation

          (a) As compensation for his services hereunder, the Company shall pay
the Executive, in accordance with its normal payroll practices, base salary
compensation at an annual rate not less than Executive’s base salary on the
Effective Date.

          (b) Subject to the attainment of such individual and Company
objectives as the Company shall establish, the Executive shall be awarded a cash
bonus for each three month period of employment with a target bonus percentage
of base salary equal to not less than the Executive’s target bonus percentage of
base salary in effect on the Effective Date.

          (c) The Executive has received and will continue to be eligible for
the grant of non-qualified options under the ITXC Corp. Stock Incentive Plan.

          (d) All compensation paid to the Executive shall be subject to
applicable tax withholding requirements.

          5.  Expenses; Fringe Benefits

          During the Term, the Executive shall be eligible for all benefits in
accordance with the Company policies in effect from time to time and shall be
subject to policies applicable to expenses and benefits of the Company.  
Notwithstanding anything contained herein to the contrary, the Company reserves
the right to modify, amend or terminate any employee benefit plan or policy as
it deems appropriate in its discretion; provided that unless required by law,
the Company shall not amend, modify or terminate any such plan or policy in a
manner that treats the Executive differently from other similarly situated
employees.

          6.  Termination

         (a) The Company, by direction of its Board of Directors and/or Chief
Executive Officer, shall be entitled to terminate the Term prior to the
Expiration Date and to discharge the Executive for “Cause” effective upon the
giving of written notice.  The term “Cause” shall be limited to the following
grounds:

               (i) The willful and continued failure by the Executive to
substantially perform any of his material duties hereunder or to follow the
reasonable and lawful orders of the Board of Directors of the Company or the
Chief Executive Officer of the Company;

               (ii)  The Executive’s misappropriation of material assets of the
Company;

2



--------------------------------------------------------------------------------

               (iii) Use of alcohol or illegal drugs, materially interfering
with the performance of the Executive’s obligations under this Agreement;

               (iv) Indictment, arraignment or conviction of a felony or of any
crime involving moral turpitude, dishonesty or theft;

               (v) The commission by the Executive of any willful or intentional
act, or the Executive’s willful or intentional failure to act, which could
reasonably be expected to injure the reputation, business or business
relationships of the Company; provided, however, that no act or failure to act
on the part of the Executive shall be deemed to be willful or intentional if it
was due primarily to an error of judgment or negligence, but shall be deemed
willful or intentional if done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that his action or omission was in or
not opposed to the best interests of the Company.  Failure to meet performance
standards or objectives of the Company by itself shall not constitute Cause for
purposes of this Agreement; and

               (vi) Any material breach (not covered by any of the clauses (i) 
through (v)) of any term, provision or condition of this Agreement or of any
Company policy.

          (b) Upon the termination of the employment of the Executive with the
Company pursuant to Section 6(a) or by virtue of a voluntary resignation other
than pursuant to a termination under section 6(d) below, or upon termination of
the Executive by the Company subsequent to the Expiration Date, the Company
shall pay the Executive, subject to appropriate offsets, as permitted by
applicable law, for debts or money due to the Company (collectively, “Offsets”),
(i) any earned but unpaid salary compensation, (ii) any earned but unpaid cash
bonus, (iii) any unused accrued vacation and (iv) any unpaid reimbursable
expenses, in each case as of the Date of Termination.  Any benefits to which the
Executive or his beneficiaries may be entitled to under the plans and programs
described in Section 5 above, or any other applicable plans and programs, as of
his Date of Termination shall be determined in accordance with the terms of such
plans and programs.  Except as provided in this Section 6(b), and except for
indemnification obligations and obligations to pay advances under the Company’s
Certificate of Incorporation, upon the termination of the Executive’s employment
under the circumstances set forth in this Section 6(b), the Company shall have
no further liability to the Executive or the Executive’s heirs, beneficiaries or
estate for damages, compensation, benefits, severance, indemnities or other
amount of whatever nature.

          (c) A “Termination Event” shall mean the occurrence of any of the
following, provided that the Termination Event occurs either after a Trigger
Event or in anticipation of an expected Trigger Event: (i) actual termination of
the Executive’s employment by the Company without Cause; (ii) a demotion of the
Executive or a material diminution in the Executive’s responsibilities or
authority; (iii) the Executive’s being required to relocate more than 50 miles
from his current place of employment; or (iv) a reduction of the Executive’s
base compensation or total target compensation.   The Executive shall be
entitled to terminate his employment and such termination shall be deemed a
Termination Without Cause in the event that a Termination Event occurs or if,
prior to the Expiration Date the Company is in default of a material term of
this Agreement, which default remains uncured for a period of 30 days after
written notice of such default from the Executive to the Company, such notice to
specify the specific nature of the claimed default and the manner in which the
Executive requires such default to be cured. Notwithstanding any such
termination, or in the event the Executive suffers a Termination Event prior to
the Expiration Date (hereinafter referred to as a “Termination Without Cause”),
the restrictions set forth in Section 8 shall remain in full force and effect.

          (d) In the event of a Termination Without Cause, as liquidated
damages, the Executive shall be entitled to receive from the Company, subject to
any Offsets and provided that the Executive is not in breach of his obligations
to the Company under Section 8 hereof, (i) the Executive’s Salary and Bonus
Component (as hereinafter defined), reduced by any income earned by the
Executive, from any entity determined in the sole judgment of the Company’s
Board of Directors to be in competition with the Company, as a result of gainful

3



--------------------------------------------------------------------------------

activity during the remainder of the Term whether as an employee, principal,
partner, agent, consultant, co-venturer or in any other capacity, (ii) any
unpaid reimbursable expenses outstanding, and (iii) any unused accrued paid
personal time off days, as of the Date of Termination. Further, for purposes of
the Company’s 1998 Stock Incentive Plan and the stock options granted to the
Executive thereunder, in the event of a Termination Without Cause, the Executive
shall be deemed to be employed through the last day of the Term. In the event
that the Termination Without Cause occurs less than three months prior to the
end of the Term, the Term shall be deemed extended until three months after the
date of Termination Without Cause, solely for purposes of this paragraph. Except
as otherwise expressly stated herein with respect to the Company’s 1998 Stock
Incentive Plan, any benefits to which Executive or his beneficiaries may be
entitled to under the plans and programs described in section 5 above, or any
other applicable plans and programs, as of his Date of Termination shall be
determined in accordance with the terms of such plans and programs; provided,
however, that the first six months of the Executive’s cost of continued “COBRA”
medical coverage, should such coverage be elected, shall be the same as the cost
paid by active executives of the Company for group health coverage.  Except as
provided in this section 6(d) in connection with a Termination Without Cause,
and except for indemnification obligations under the Company’s Certificate of
Incorporation, (x) the Company shall have no further liability to the Executive
or the Executive’s heirs, beneficiaries or estate for damages, compensation,
benefits, severance, indemnities or other amounts of whatever nature and (y) the
Executive shall be under no obligation to mitigate his damages or to seek other
employment.  It is agreed that the provision of this Section 6(d) shall lapse as
of the Expiration Date and shall not be deemed to continue as a result of
continued employment of the Executive unless provided for in a written
agreement.

          (e) The term “Executive’s Salary and Bonus Component” shall mean, for
the Executive:

                (i)  all earned but unpaid salary accrued through the date on
which a Termination Without Cause occurs and all bonuses earned but unpaid for
periods up to, but not including, the calendar quarter in which such termination
occurs;

                (ii)  the Executive’s then current salary, payable during the
period from the day after the date of such termination through the last day of
the Term and payable at such intervals as shall have applied immediately prior
to such termination;

                (iii)  a bonus under the Company’s incentive compensation
program for the calendar quarter in which such termination occurs, payable
within 30 days after the end of such quarter and in an amount equal to 90% of
the Executive’s then current quarterly target bonus;

                (iv)  a bonus under the Company’s incentive compensation program
for the period beginning on the first day of the calendar quarter (the “Second
Quarter”) immediately following the calendar quarter in which such termination
occurs and ending on the sooner of (x) the last day of the Second Quarter or (y)
the later of (1) the last day of the Term or (2) the Final Date, payable within
30 days after the end of such period and in an amount equal to 90% of the
Executive’s then current quarterly target bonus multiplied by a fraction, the
numerator of which is the number of days in such period and the denominator of
which is the number of days in the Second Quarter; and

                (v)  in the event that the last day of the Term occurs prior to
the Final Date (as defined herein), a lump sum amount equal to the Executive’s
then current annual salary multiplied by a fraction, the numerator of which
shall be the number of days from the day after the last day of the Term through
and including the Final Date and the denominator of which shall be 365.

          (f) Thus, by way of example, if (a) a Trigger Event were to occur on
December 15, 2003, (b) this Agreement were to terminate as a result of a
Termination Without Cause on March 15, 2004, (c) at the time of such
termination, the Executive’ salary is $150,000 per year and(d) at the time of
such termination, the

4



--------------------------------------------------------------------------------

Executive’s target bonus is $28,000 per quarter, then the Executive’s Salary and
Bonus Component would equal:

                (i) all earned but unpaid salary accrued through March 15, 2004
and all bonuses earned but unpaid through December 31 ,2003;

                (ii)  salary at the rate of $150,000 per year, payable during
the period from March 16, 2004 through December 15, 2004;

                (iii)  a bonus for the quarter ending March 31, 2004 in an
amount equal to $25,200; and

                (iv)  a bonus for the quarter ending June 30, 2004 in an amount
equal to $25,200.

          (g) The term “Final Date” shall mean the date which is a specified
number of weeks after the Date of Termination.  Such specified number shall be
the lesser of (x) 26 and (y) two times the number of full six month periods
during which the Executive shall have been employed by the Company as of the
Date of Termination.

          7.  Disability; Death

          (a) In the event the Executive shall be unable to perform his duties
hereunder by virtue of illness or physical or mental incapacity or disability
(from any cause or causes whatsoever) in substantially the manner and to the
extent required hereunder prior to the commencement of such disability (all such
causes being herein referred to as “disability”), the Company shall have the
right to terminate the Executive’s employment hereunder as at the end of any
calendar month during the continuance of such disability upon at least 30 days’
prior written notice to him.  In the event of the Executive’s death during the
Term, the Date of Termination shall be the date of such death.

          (b) In the event the Executive’s employment terminates pursuant to
section 7(a), the Executive, or in the case of his death, the Executive’s
estate, shall be entitled to receive, subject to any Offsets, (i) all salary and
bonus compensation earned but unpaid as of the Date of Termination, (ii) any
unpaid reimbursable expenses outstanding and (iii) any unused accrued vacation,
as of such date.  Any benefits to which the Executive or his beneficiaries may
be entitled under the plans and programs described in Section 5 above, or any
other applicable plans and programs, as of his Date of Termination shall be
determined in accordance with the terms of such plans and programs.  Except as
provided in this Section 7(b), in the event of the Executive’s termination due
to disability or death, the Company shall have no further liability to the
Executive or the Executive’s heirs, beneficiaries or estate for damages,
compensation, benefits, severance, indemnities or other amounts of whatever
nature.

          8.  Confidential Information and Noncompete

          The Executive acknowledges that the provisions of the employee
confidentiality, intellectual property and noncompete agreement (the “Employee
Agreement”) previously executed by him remain in full force and effect, except
that the noncompete provisions shall, unless waived by the Company, expire
twelve months after the date on which the Executive is last paid by the
Company.  Executive may voluntarily elect to stop payments from the Company at
any time.

          9.  Enforceability

          The failure of any party at any time to require performance by another
party of any provision hereunder shall in no way affect the right of that party
thereafter to enforce the same, nor shall it affect any other party’s right to
enforce the same, or to enforce any of the other provisions in this Agreement;
nor shall the waiver by

5



--------------------------------------------------------------------------------

any party of the breach of any provision hereof be taken or held to be a waiver
of any subsequent breach of such provision or as a waiver of the provision
itself.

          10.  Assignment

          This Agreement is a personal contract and the Executive’s rights and
obligations hereunder may not be sold, transferred, assigned, pledged or
hypothecated by the Executive.  The rights and obligation of the Company
hereunder shall be binding upon and run in favor of the successors and assigns
of the Company; provided, however, the Company may not assign or transfer its
rights or obligations under this Agreement unless such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

          11.  Modification

          This Agreement may not be orally canceled, changed, modified or
amended, and no cancellation, change, modification or amendment shall be
effective or binding, unless in writing and signed by the parties to this
Agreement.

          12.  Severability; Survival

          In the event any provision or portion of this Agreement is determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall nevertheless be binding upon the
parties with the same effect as though the invalid or unenforceable part had
been severed and deleted. The respective rights and obligations of the parties
hereunder shall survive the termination of the Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.

          15.  Notice

          Any notice, request, instruction or other document to be given
hereunder by any party hereto to another party shall be in writing and shall be
deemed effective (a) upon personal delivery, if delivered by hand, or (b) three
days after the date of deposit in the mails, postage prepaid, if mailed by
certified or registered mail, or (c) on the next business day, if sent by
facsimile transmission or prepaid overnight courier service, and in each case,
addressed as follows:

 

If to the Executive:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

If to the Company:

 

 

 

 

 

ITXC Corp.

 

 

750 College Road East

 

 

Princeton, New Jersey 08540

 

 

Attention:  Chief Executive Officer

 

Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner herein
provided for giving notice.

6



--------------------------------------------------------------------------------

          16.  Applicable Law

          This Agreement shall be governed by and construed in accordance with
the laws of the State of New Jersey, without application of conflict or law
provisions applicable herein.

          17.  Subsidiaries and Affiliates

          As used herein, the term “subsidiary” shall mean any corporation or
other business entity controlled directly or indirectly by the corporation or
other business entity in question, and the term “affiliate” shall mean and
include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the corporation or other
business entity in question.

          18.  No Conflict

          The Executive represents and warrants that he is not subject to any
agreement, instrument, order, judgment or decree of any kind, or any other
restrictive agreement of any character, which would prevent him from entering
into this Agreement or which would be breached by the Executive upon his
performance of his duties pursuant to this Agreement.

          19.  Entire Agreement

          This Agreement and the Employee Agreement represent the entire
agreement between the Company and the Executive with respect to the subject
matter hereof, and all prior agreements, plans and arrangements relating to the
employment of the Executive the Company are nullified and superseded hereby.

          20.  Headings

          The headings contained in this Agreement are for reference purposes
only, and shall not affect the meaning or interpretation of this Agreement.

          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

 

ITXC CORP.

 

 

 

 

 

By:

/s/

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Executive’s Signature

 

 

 

 

 

 

/s/

 

 

 

--------------------------------------------------------------------------------

 

7